Case 1:15-cv-00286-CMA-STV Document 49 Filed 07/30/19 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 15-cv-00286-CMA-STV

  THE STATE OF COLORADO by and through the Colorado Department of Natural
  Resource, the Division of Parks and Wildlife, and the Parks and Wildlife Commission,

        Plaintiff,

  BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF GUNNISON,
  COLORADO, and
  GUNNISION COUNTY STOCKGROWERS’ ASSOCIATION, INC.,

        Plaintiff-Intervenors, and

  THE STATE OF UTAH, and
  SAN JUAN COUNTY, UTAH,

        Plaintiff-Intervenors,

  v.

  UNITED STATES FISH AND WILDLIFE SERVICE,
  JAMES KURTH, in his official capacity as acting Director of the United States Fish and
  Wildlife Service, and
  RYAN ZINKE, in his official capacity as Secretary of the United States Department of
  the Interior,

        Defendants,

  WILDEARTH GUARDIANS, and
  DR. CLAIT E. BRAUN,

        Defendant-Intervenors, and

  CENTER FOR BIOLOGICAL DIVERSITY, and
  WESTERN WATERSHEDS PROJECT,

        Defendant-Intervenors.
Case 1:15-cv-00286-CMA-STV Document 49 Filed 07/30/19 USDC Colorado Page 2 of 9




           ORDER DENYING MOTION FOR RELIEF FROM FINAL ORDER OR,
               ALTERNATIVELY, EXTENSION OF TIME TO APPEAL


         This Matter is before the Court on Plaintiff-Intervenors the State of Utah and San

  Juan County, Utah’s (collectively, “Utah”) Motion for Relief from Final Order or,

  Alternatively, Extension of Time to Appeal. (Doc. # 36.) Defendant Intervenors and the

  Federal Respondents both filed Responses to Utah’s Motion. (Doc. ## 44, 46.) Utah

  subsequently filed a Reply (Doc. # 47) and a Notice of Supplemental Authority (Doc. #

  48). Based on the reasons that follow, Utah’s Motion is denied.

                                   I.      BACKGROUND

         The factual and procedural background of this case has been extensively

  detailed in this Court’s Order Affirming the November 14, 2014 Final Listing Decision

  and Final Critical Habitat Designation Issued by the United States Fish and Wildlife

  Service. (Doc. # 33.) The Court’s previous Order is incorporated by reference, and the

  background explained therein need not be repeated here. Therefore, the Court recounts

  only the facts necessary to address Utah’s Motion.

         In the United States Fish and Wildlife Service’s (the “Service”) analysis of the

  Gunnison sage-grouse’s critical habitat, the Service designated various unoccupied

  lands as “critical” to the preservation of the sage-grouse because “the occupied acreage

  alone was ‘inadequate for the conservation of the species.’” (Id. at 50) (citation omitted).

  Relevant here,

         The service found much of the designated unoccupied land potentially
         suitable as habitat for the sage-grouse. Some of the designated
                                               2
Case 1:15-cv-00286-CMA-STV Document 49 Filed 07/30/19 USDC Colorado Page 3 of 9




         unoccupied land, however, was determined to be “locally unsuitable as
         habitat” for the Gunnison sage-grouse. The Service nonetheless
         designated those unsuitable lands as “essential” for the bird for several
         reasons, including that they (1) fell within the critical habitat large
         landscape scale and therefore part of the larger, indivisible sage-grouse
         habitat; (2) would facilitate bird movements and dispersal because they
         were located adjacent to or between critical surrounding sage-grouse
         populations, reducing population isolation and increasing genetic
         exchange; and/or (3) could be re-worked to enhance needed sagebrush
         communities and other [primary constituent elements], making them
         suitable for habitation in the future.

  (Id. at 52.)

         In upholding the Service’s determination, the Court found no error in its

  conclusion that “occupied habitat alone is inadequate for the conservation of the

  species.” (Id. at 51.) Additionally, the Court rejected Plaintiffs’ argument that

  “unoccupied areas presently unsuitable as habitat for the Gunnison sage-grouse may

  not be designated as essential for its conservation.” (Id. at 53–54.) Ultimately, the Court

  concluded that “because the Service’s critical habitat designation was supported with

  reason and significant scientific and evidentiary support, the Court finds that it was not

  arbitrary and capricious and reversal is not warranted.” (Id. at 54.)

         Consequently, the Court entered final judgment in this case on September 27,

  2018. (Doc. # 34.) Pursuant to Rule 4 of the Federal Rules of Appellate Procedure, the

  60-day deadline to file a notice of appeal was on November 26, 2018. Fed. R. App. P.

  4(B)(ii) (notice of appeal may be filed within 60 days after entry of judgment when one of

  the parties is a United States agency). No notices of appeal were filed by that date.

         However, Utah filed the instant motion on December 14, 2018. (Doc. # 36 at 3.)

  Utah asserts that a Supreme Court decision, Weyerhaeuser Co. v. U.S. Fish & Wildlife


                                                3
Case 1:15-cv-00286-CMA-STV Document 49 Filed 07/30/19 USDC Colorado Page 4 of 9




  Serv., 139 S. Ct. 361 (2018), that was issued after the deadline to file a notice of appeal

  in this case had expired constitutes a change in the law that justifies either relief from

  this Court’s judgment or an extension of time to appeal.

         In Weyerhaeuser, the court considered “whether ‘critical habitat’ under the ESA

  must also be habitat . . . .” Id. at 368. The court answered that question in the affirmative

  and held that “[o]nly the ‘habitat’ of the endangered species is eligible for designation as

  critical habitat.” Id. Importantly, the court left open the question of what constitutes

  “habitat,” and it remanded the case to the Fifth Circuit to interpret that term in the first

  instance. Id. at 369. However, the parties dismissed the case before the Fifth Circuit

  had an opportunity to address the issue. See Markle Interests, LLC v. U.S. Fish and

  Wildlife Serv., No. 2:13-cv-00234-MLVF-JVM (Doc. # 174) (E.D. La. July 3, 2019)

  (dismissing case pursuant to consent decree). As a consequence, the definition of the

  term “habitat” remains an open question.

                                       II.     ANALYSIS

         Utah argues that, in light of Weyerhaeuser, it should either be relieved from this

  Court’s judgment pursuant to Rule 60 of the Federal Rules of Civil Procedure or granted

  an extension of time to file an appeal pursuant to Rule 4 of the Federal Rules of

  Appellate Procedure. The Court will address each argument in turn.

  A.     WHETHER RELIEF FROM THIS COURT’S JUDGMENT IS WARRANTED

         Rule 60 of the Federal Rules of Civil Procedure governs relief from a judgment or

  order. Utah argues that Rule 60(b)(6), which indicates that “the court may relieve a party

  or its legal representative from a final judgment, order, or proceeding for . . . any other


                                                 4
Case 1:15-cv-00286-CMA-STV Document 49 Filed 07/30/19 USDC Colorado Page 5 of 9




  reason that justifies relief,” warrants granting a party relief from a judgment when a

  subsequent case clarifies or changes the law. Fed. R. Civ. P. 60(b)(6). The Court

  disagrees.

         Rule 60(b)(6) is “exclusive of the other enumerated subsections of Rule 60(b) . . .

  .” Saggiani v. Strong, 718 F. App'x 706, 712 (10th Cir. 2018). Therefore, although relief

  under the five enumerated clauses of Rule 60(b)(1–5) is “extraordinary and may only be

  granted in exceptional circumstances,” Yapp v. Excel Corp., 186 F.3d 1222, 1231 (10th

  Cir. 1999), Rule 60(b)(6) relief “is even more difficult to attain[,] and is appropriate only

  when it offends justice to deny such relief,” Saggiani, 718 F. App'x at 712 (emphasis

  added) (quoting Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1293 (10th Cir.

  2005)). “Parties seeking relief under Rule 60(b) have a higher hurdle to overcome

  because such a motion is not a substitute for an appeal.” Jones v. Ferguson Pontiac

  Buick GMC, Inc., 374 F. App'x 787, 789 (10th Cir. 2010) (quoting Cummings v. Gen.

  Motors Corp., 365 F.3d 944, 955 (10th Cir. 2004)).

         Moreover, “[t]he law in this circuit is clear. A post-judgment change in the law or

  in the judicial view of an established rule of law does not justify relief under Rule

  60(b)(6).” Sproull v. Union Texas Prod. Corp., 944 F.2d 911 (10th Cir. 1991) (citing

  Collins v. City of Wichita, 254 F.2d 837, 839 (10th Cir. 1958)); see, e.g., Jones, 374 F.

  App'x at 789 (affirming district court’s decision to deny relief under Rule 60(b)(6) “on the

  basis that a simple change in the law was not grounds for relief”); Johns v. Kaiser, 107

  F.3d 880 (10th Cir. 1997) (“relief based upon post-judgment changes in the law is

  ordinarily not available under Rule 60(b)(6)” (citing Johnston v. Cigna Corp., 14 F.3d


                                                5
Case 1:15-cv-00286-CMA-STV Document 49 Filed 07/30/19 USDC Colorado Page 6 of 9




  486, 497 (10th Cir. 1993)). However, the Tenth Circuit has created a narrow exception

  to the principle that a post-judgment change in the law does not constitute grounds for

  relief under Rule 60(b)(6).

         Specifically, a party may be relieved from a judgment when there has been “a

  post-judgment change in the law “arising out of the same accident as that in which the

  plaintiffs . . . were injured.” Van Skiver v. United States, 952 F.2d 1241, 1245 (10th Cir.

  1991) (emphasis added) (quoting Pierce v. Cook & Co., Inc., 518 F.2d 720, 723 (10th

  Cir. 1975)). However, the exception is inapplicable when the “change in the law did not

  arise in a related case.” Id. (citation omitted). Additionally, the Tenth Circuit has

  cautioned against broadening the exception, noting that “[a]ny broader rule would

  judicially abolish the concept of finality in litigation and make every lawsuit winner

  vulnerable to additional litigation if and when the law is changed.” Sproull, 944 F.2d 911.

         The Court notes that Utah cites Adams v. Merrill Lynch, Pierce, Fenner & Smith,

  888 F.2d 696, 702 (10th Cir. 1989) for the proposition that “a change in relevant case

  law by the United States Supreme Court warrants relief under [Rule] 60(b)(6).”

  However, this Court agrees with the Colorado Supreme Court’s analysis of this issue.

  Specifically, the court has observed:

         In a few decisions the Tenth Circuit has insinuated that a change in
         relevant case law does qualify as “extraordinary circumstances” under
         Federal Rule 60(b)(6). See Dowell v. Bd. of Educ. of Oklahoma City, 8
         F.3d 1501, 1509 (10th Cir. 1993); Adams v. Merrill Lynch Pierce Fenner
         & Smith, 888 F.2d 696, 702 (10th Cir. 1989). These cases, however, have
         been characterized as misconstruing and broadening an earlier decision
         of the Circuit, Pierce v. Cook & Co., Inc., 518 F.2d 720, 722–724 (10th Cir.
         1975), and as being clearly erroneous and inconsistent with the vast
         majority of existing federal case law.


                                                6
Case 1:15-cv-00286-CMA-STV Document 49 Filed 07/30/19 USDC Colorado Page 7 of 9




  Davidson v. McClellan, 16 P.3d 233, 237 n.8 (Colo. 2001) (emphasis added) (citing 12

  James Wm. Moore, Moore's Federal Practice § 60–48(5)(c), at 60–183 (3d ed. 1997 &

  Supp. 2000)).

         In the instant case, Utah’s Rule 60(b)(6) argument is entirely dependent on the

  proposition that the Supreme Court’s decision in Weyerhaeuser constitutes a change in

  the law that justifies relief from this Court’s judgment. However, a post-judgment change

  in the law is not a sufficient basis to warrant relief under Rule 60(b)(6) where, as here,

  the change arises from a subsequent decision in a factually distinct, unrelated case.

  Therefore, justice is not offended by maintaining the finality of this Court’s judgment.

  B.     WHETHER AN EXTENSION OF TIME TO APPEAL IS WARRANTED

         Rule 4 of the Federal Rules of Appellate Procedure provides, in pertinent part,

  that the “district court may extend the time to file a notice of appeal if . . . [a movant]

  shows excusable neglect or good cause.” Fed. R. App. P. 4(a)(5)(A)(ii). Utah argues

  that a “change in governing case law constitutes good cause for reopening . . . the

  deadline to file an appeal.” (Doc. # 36 at 7.) The Court disagrees. 1

         The time for taking an appeal “should not be extended in the ‘absence of

  circumstances that are unique and extraordinary.’” Bishop v. Corsentino, 371 F.3d

  1203, 1206–07 (10th Cir. 2004) (quoting Gooch v. Skelly Oil Co., 493 F.2d 366, 370

  (10th Cir. 1974)). Further, the good cause standard is applicable to “situations in which

  there is no fault—excusable or otherwise. In such situations, the need for an extension


  1Utah does not argue that its failure to file a timely notice of appeal was based on excusable
  neglect. See (Doc. # 36 at 6–8). Therefore, the Court limits its analysis to whether Utah has
  demonstrated good cause pursuant to Rule 4.

                                                  7
Case 1:15-cv-00286-CMA-STV Document 49 Filed 07/30/19 USDC Colorado Page 8 of 9




  is usually occasioned by something that is not within the control of the movant.” Bisho,

  371 F.3d at 1207 (quoting Fed. R. App. P. 4(a)(5) advisory committee's note (2002

  Amendments)). Thus, good cause “requires the moving party to show the deadline

  ‘cannot be met despite the movant’s diligent efforts.’” Utah Republican Party v. Herbert,

  678 F. App'x 697, 701 (10th Cir. 2017) (quoting Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l

  Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014) (interpreting good cause to modify a

  scheduling order under Fed. R. Civ. P. 16(b)(4))). For example, a party may

  demonstrate good cause if “the Postal Service fails to deliver a notice of appeal.” Fed.

  R. App. P. 4(a)(5) advisory committee's note (2002 Amendments).

         In the instant case, Utah made a deliberate choice not to file a notice of appeal

  within the requisite timeframe. As Utah notes in its Motion, its “decision not to appeal

  was based partly on the apparent lack of supporting case law for its arguments.” (Doc.

  # 36 at 7) (emphasis added). Therefore, Utah weighed the merits of filing an appeal,

  and its choice not to do so was only “partly” based on its analysis of the “apparent”

  dearth of supporting authority. However, Utah was aware that the Supreme Court had

  granted certiorari in Weyerhaeuser. See (id. at n.3). Thus, Utah’s decision to abstain

  from filing a notice of appeal reflects Utah’s apparent calculation that the small costs

  associated with filing such a notice outweighed the potential benefit of having additional

  time to assess whether the Supreme Court would produce a favorable decision.

  Accordingly, Utah cannot allege that an external force—such as the post office’s failure

  to deliver a notice of appeal—frustrated its ability to file an appeal in this case. As a

  result, Utah’s calculated choice not to file an appeal “was entirely within [its] control,”


                                                8
Case 1:15-cv-00286-CMA-STV Document 49 Filed 07/30/19 USDC Colorado Page 9 of 9




  and, therefore, Utah has not demonstrated good cause for purposes of Rule 4. See,

  e.g., Biodiversity Conservation All. v. Bureau of Land Mgmt., 438 F. App'x 669, 672 n.7

  (10th Cir. 2011).

                                    III.   CONCLUSION

         Based on the foregoing, the State of Utah and San Juan County, Utah’s Motion

  for Relief from Final Order or, Alternatively, Extension of Time to Appeal (Doc. # 36) is

  DENIED.




  DATED: July 30, 2019                             BY THE COURT:



                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               9
